Citation Nr: 0821716	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-17 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than March 1, 
1999, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than March 1, 
1999, for the grant of total disability based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1956 to December 1960, January 1961 to January 1967 
and again from April 1967 to October 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The Board notes that the RO received additional evidence from 
the veteran before the file was sent to the Board.  A 
supplemental statement of the case (SSOC) was not issued, but 
this is not necessary since the evidence submitted (VA and 
private outpatient treatment records and VA examinations) is 
irrelevant to the issues on appeal here. 


FINDINGS OF FACT

1. The veteran's initial claim for service connection for a 
nervous condition, to include PTSD, was received in February 
1980, and denied ultimately by the Board in a November 1981 
Board decision.

2.  The veteran, throughout the years, filed many claims to 
reopen the issue of entitlement to service connection for 
PTSD, all of which were denied in July 1984, January 1996, 
and May 1996 rating decisions.

3.  The veteran did not appeal the July 1984, January 1996 or 
May 1996 rating decisions and thus the decisions became 
final. 

4.  On March 1, 1999, an informal claim was received 
requesting to reopen his claim of entitlement to service 
connection for PTSD and also raising a TDIU claim; 
ultimately, based on this claim, service connection for PTSD 
was granted and TDIU was granted, effective the date of 
claim, March 1, 1999.  

5.  Prior to receipt of the informal claim on March 1, 1999, 
there were no pending requests for service connection or TDIU 
that remained unadjudicated.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 1, 
1999, for the award of service connection for PTSD have not 
been met. 38 U.S.C.A. § 5110 (West 2002 and Supp. 2008); 38 
C.F.R. § 3.400 (2008).

2.  The criteria for an effective date prior to March 1, 
1999, for the grant of TDIU have not been met.  38 U.S.C.A. § 
5110 (West 2002 and Supp. 2008); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In this case, following receipt of the veteran's application 
to reopen in March 1999, the RO issued a duty to assist 
letter in March 1999, which advised the veteran of the 
information necessary to help the VA obtain the evidence 
necessary to substantiate his claim.  The letter is not in 
prescribed VCAA form because it was sent prior to the VCAA 
enactment.  The letter, however, was provided prior to the 
adjudication of his claim in June 2001 and April 2005.  In 
June 2001, service connection for PTSD was granted, with an 
assigned initial rating of 30 percent.  In April 2005, the RO 
granted the veteran an increased initial rating for his PTSD 
to 50 percent, effective March 1, 1999 and granted the 
veteran's claim for TDIU, effective March 1, 1999.  The 
veteran appealed for an earlier effective date for the grant 
of benefits.

The Federal Circuit held that 38 U.S.C. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate a claim upon receipt of a notice of 
disagreement with the effective date assigned by a RO for a 
compensation award.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  In this regard, once a decision has been 
made awarding service connection, a disability rating, and an 
effective date, § 5103(a) notice has served its purpose, as 
the claim has already been substantiated.  Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).

In addition, the Board notes that the veteran's appeal as to 
the effective date assigned for the TDIU arose from his 
disagreement with the initial rating decision that awarded 
that benefit. Since the claim as to an earlier effective date 
is considered a "downstream" issue, a specific VCAA notice 
letter was not required. See VAOPGCPREC 8-2003 (Dec. 22, 
2003) (If, in response to notice of its decision on a claim 
for which VA has already given the 38 U.S.C. § 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, 38 U.S.C. § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue).

To the extent that such notice may be required, however, the 
June 2005 SOC and a subsequent March 2006 letter provided the 
veteran any and all notice required under the VCAA to include 
a recitation of applicable effective date regulations and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The March 2006 letter told the 
veteran how disability ratings and effective dates are 
determined and detailed the factors considered in such a 
determination.  The veteran did not submit any additional 
evidence in response to this letter.  The Board finds that 
the veteran was aware of the evidence required to 
substantiate his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).

The Board also concludes VA's duty to assist has been 
satisfied.  He was provided a VA examination with respect to 
his PTSD.  Another examination is not necessary in connection 
with the earlier effective date claim, because the 
examination could not show evidence of the veteran's past 
disability. 

VA has sufficiently satisfied its duties to inform and assist 
the claimant in the development of his claim, and he is not 
prejudiced by the Board considering the merits of the claim 
in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Earlier Effective Dates

In general, where a claim for service connection or TDIU is 
filed more than one year after separation from active 
service, the effective date for the grant of service 
connection or TDIU is the date of receipt of claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b); 38 C.F.R. § 3.400(b).

The veteran originally filed a claim for entitlement to 
service connection for a nervous disorder, to include PTSD, 
in February 1980.  The claim was appealed to the Board and 
denied in a November 1981 decision.  The veteran filed claims 
to reopen the issue many times thereafter, all of which were 
denied in July 1984, January 1996 and May 1996 rating 
decisions respectively.  The veteran was properly notified of 
these decisions and did not appeal.  Rather, he filed a claim 
to reopen in March 1999, which was ultimately granted.

In contrast, the veteran initially filed his TDIU claim in 
April 1999.  Although he had previously argued that he was 
unemployable due to his various conditions, April 1999 is the 
first time the veteran specifically filed a claim for TDIU.

The RO ultimately granted the veteran's claims for PTSD and 
TDIU in June 2001 and April 2005 rating decisions, assigning 
an effective date of March 1, 1999 for both claims, the date 
of his claim to reopen the PTSD issue.

The veteran claims that the effective date for the grant of 
service connection and TDIU should date back to 1996 or 
earlier because the evidence at that time clearly showed he 
had severe PTSD rendering him unemployable.

In regard to his TDIU claim, there simply is no evidence of a 
prior TDIU claim.  In regard to his PTSD claim, however, the 
past rating decisions from 1984 and 1996 were not appealed 
and, therefore, are final. 38 U.S.C.A. § 7105.  Where there 
has been a prior final denial, the award of VA benefits may 
not be effective earlier than the date the VA received the 
particular application for which the benefits were granted.  
Washington v. Gober, 10 Vet. App. 391 (1997). 

There are only two exceptions to the rule of finality of VA 
decisions, i.e., challenges based on clear and unmistakable 
error (CUE) in a prior, final decision (38 U.S.C.A. §§ 5109A, 
7111), and reopened claims based on new and material evidence 
(38 U.S.C.A. § 5108).  Cook v. Principi, 318 F.3d 1334, 1339 
(Fed. Cir. 2002).

If the grant is based on a claim which has been finally 
denied and subsequently reopened by the submission of new and 
material evidence, as is the case here, the effective date is 
the date of receipt of the new claim, or the day entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q), (r).  The veteran's claim was received March 1, 
1999, which is the current effective date.

The veteran does not dispute that he failed to appeal the 
past rating decisions.  Rather, he argues the previous 
adjudications improperly denied his claims.  It is 
noteworthy, that the veteran's arguments do not amount to an 
allegation of CUE.  In Fugo v. Brown, 6 Vet. App. 40 (1993), 
the Court stated that CUE is a very specific and rare kind of 
error and if the claimant-appellant wishes to reasonably 
raise CUE there must be "some degree of specificity as to 
what the alleged error is and, unless it is the kind of 
error...that, if true, would be CUE on its face, persuasive 
reasons must be given as to why the result would have been 
manifestly different but for the alleged error."  Thus, as a 
threshold matter, the veteran must plead CUE with sufficient 
particularity.  Id.  The Court in Fugo, also held that 
allegations that previous adjudications had improperly 
weighed an evaluated the evidence can never rise to the 
stringent definition of CUE.  Id. at 44.

Here, it is clear the veteran never with any specificity 
alleged CUE with any past rating decision.  Rather, the 
veteran argues that he has had PTSD for years prior to 1999 
and, therefore, should have an earlier effective date for his 
service connection.  The veteran's service medical records 
and treatment records thereafter were considered in the 1984 
and 1996 denials.  

In sum, the veteran is not alleging the correct facts were 
not before the adjudicator or that some other specific 
"error" was made.  Rather, the veteran is merely 
disagreeing with the RO's analysis of the facts.  The 
veteran's arguments simply do not amount to alleging CUE as 
to disturb the finality of any past unappealed rating 
decision.  Regrettably, it is long past the time limit to 
initiate a proper appeal with any of the past decisions.  

Rather, the veteran filed a claim to reopen the issue of 
entitlement to service connection for PTSD on March 1, 1999 
and a TDIU claim in April 1999.  The June 2001 grant of 
service connection for PTSD was based on the submission of 
new and material evidence and, therefore, the effective date 
is limited to the date of receipt of the new claim, or the 
day entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q), (r).  In April 2005, the RO 
awarded the veteran an increased rating from 30 percent to 50 
percent, effective March 1, 1999 for his PTSD finding the 
evidence warranted such an increase.  In that same decision, 
the RO also awarded the veteran TDIU, effective March 1, 
1999, primarily based on his PTSD rating and symptomatology.  
Prior to March 1, 1999, the veteran simply did not meet the 
statutory requirements for TDIU, in part, as service 
connection for PTSD was not in effect.

There simply is no legal basis to award an effective date 
prior to March 1, 1999 for either claim.  The Board is 
constrained by the law and regulations made by the Congress 
governing the establishment of effective dates for the award 
of compensation.  Thus, the Board concludes that an earlier 
effective date is not warranted in this case for either claim 
under VA regulations governing effective dates for awards 
based on an original claim for service connection and TDIU.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i) 
and (ii), and (r).



ORDER

Entitlement to an effective date earlier than March 1, 1999, 
for the grant of service connection for PTSD is denied.

Entitlement to an effective date earlier than March 1, 1999, 
for the grant of TDIU is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


